Title: From George Washington to Colonel Andrew Ward, 14 March 1777
From: Washington, George
To: Ward, Andrew



Sir,
Morristown Mar. 14th 1777

In looking over the return made of your Regimt I find that no less than 17 Men are upon Furlough and 14 others discharged. By what authority Sir is this done? You know I presume that no Officer under the Rank of General has a right to discharge Men—& you must have known I should think, that this is notime for granting Furloughs, especially in a Regiment whose term of Service is so near expiring. I am Sir Yr Most Obt

Go: Washington

